Citation Nr: 1124583	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-07 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for residuals of a fracture of the body of the vertebra T-12, rated 20 percent disabling prior to November 2, 2010 and 40 percent disabling since that date.

2.  Entitlement to an increased rating for post-operative residuals of papillary carcinoma of the thyroid gland, thyroidectomy with scar, and residual hypothyroidism.

3.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to November 1969 and from June to September 1986. 

These matters come before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO denied entitlement to an increased rating in excess of 20 percent for residuals of a fracture of the body of the vertebra T-12 and entitlement to an increased rating in excess of 10 percent for post-operative residuals of papillary carcinoma of the thyroid gland, thyroidectomy with scar, and residual hypothyroidism.

In February 2011, the RO granted an increased 40 percent rating for residuals of a fracture of the body of the vertebra T-12, effective November 2, 2010.

The Veteran testified before the undersigned at an April 2011 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In a February 2011 rating decision, the RO granted service connection for hypertension and assigned an initial noncompensable disability rating, effective March 4, 2009.  During the April 2011 hearing the Veteran expressed disagreement with the initial rating assigned for hypertension.  The Veteran was advised at the hearing that if he wanted to appeal that issue, he should submit a notice of disagreement.  See 38 U.S.C.A. § 7105(b)(1) (West 2002) (requiring that a notice of disagreement be filed with the entity that entered that decision); cf. Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that testimony before RO personnel could constitute a notice of disagreement when reduced to writing in a transcript).  The record does not show that a notice of disagreement has been submitted.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence indicates that the Veteran's service-connected thyroid disability may have worsened since his last VA examination in November 2010.  For example, the November 2010 VA examination report reveals that the Veteran reported that he did not experience any tremors and examination revealed that there was no evidence of hand tremors.  In an April 2011 statement and during the April 2011 hearing, the Veteran and his wife reported that he experienced a head tremor.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected thyroid disability is triggered.

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4).

During the April 2011 hearing, the Veteran testified that he was receiving physical therapy for weakness of the lower extremities at a private treatment facility.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  Any treatment records for neurological symptoms of the lower extremities may be relevant to the claim for an increased rating for a lower back disability.  A remand is necessary to attempt to obtain these records.

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the Veteran testified at his hearing that he was not currently employed and that he believed his service connected disabilities would prevent him from working.  Thus, the issue of TDIU is raised.

The United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (hereinafter, "the Court") has held that in the case of a claim for total rating based on individual unemployability, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran the Veteran to report his employment educational experience.

2.  Ask the Veteran to clarify the name and address of the private facility identified during the April 2011 hearing where he has received treatment for lower extremity symptoms.  If the Veteran provides sufficient information to obtain such records, the AOJ should take all necessary steps to obtain and associate with the claims file all such relevant records for a lower back disability and neurological symptoms of the lower extremities.  

All efforts to obtain these treatment records should be documented in the claims file.  If these records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim and he should be advised to submit any records in his possession.  All such notification should be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

3.  After any additional treatment records have been obtained and associated with the claims file, schedule him for a VA examination to assess the current severity of the service-connected thyroid disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report whether the Veteran has been treated for active thyroid cancer at any time since April 2006.  The examiner should also report all signs and symptoms of the Veteran's service-connected thyroid disability, including but not limited to, tachycardia (specify beats per minute), increased pulse pressure, increased blood pressure, emotional instability, fatigability, thyroid enlargement, eye involvement, muscular weakness, loss of weight, sympathetic nervous system symptoms, cardiovascular symptoms, and gastrointestinal symptoms.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  The Veteran should be afforded an examination to assess whether his service connected disabilities preclude gainful employment for which he would otherwise be qualified.  The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (residuals of a fracture of the body of the vertebra T-12; post-operative residuals of papillary carcinoma of the thyroid gland, thyroidectomy with scar, and residual hypothyroidism; and hypertension) would, collectively, prevent him from obtaining or keeping gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  If the Veteran does not meet the percentage requirements for TDIU, his claim should be referred to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b) (2010).

6.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete. 

7.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


